     Case 1:20-cv-00156-PLM-SJB ECF No. 8 filed 04/23/20 PageID.95 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ROBERT D. SANGO,

                      Plaintiff,                     Case No. 1:20-cv-156

v.                                                   Honorable Paul L. Maloney

UNKNOWN WEST et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     April 23, 2020                            /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
